DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 09/28/2021 and 03/03/2022 have been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,391,874 in view of Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”). 
The present application
Patent No. 11,391,874
Claim 1: An electronic device, comprising: 
a housing; and 
a display coupled to the housing, wherein the display comprises: 
a pixel array configured to produce an image; 
a display cover layer that overlaps the pixel array, wherein the display cover layer has a peripheral edge with a curved cross-sectional profile; and 
an anisotropic color cast compensation layer.
Claim 1: An electronic device comprising: 



an array of pixels that emit light; 
a display cover layer formed over the array of pixels; 

a compensation film that is interposed between the array of pixels and the display cover layer, wherein the compensation film comprises a layer of liquid crystals and dye aligned with the liquid crystals and wherein the dye is configured to absorb different amounts of light depending on an angle that the light passes through the compensation film to compensate for angle-dependent color shift; a linear polarizer that is interposed between the compensation film and the display cover layer; a quarter wave plate that is interposed between the compensation film and the linear polarizer; and a coherent fiber bundle that is interposed between the linear polarizer and the display cover layer.


	Claim 1 of the patent No. 11,391,874 does not recite “a housing; a display coupled to the housing; and a display cover layer has a peripheral edge with a curved cross-sectional profile”.
	Shin’881 teaches a housing (Fig.2, a housing 700); a display coupled to the housing (Fig.2, the housing 700 is coupled to a display module 300); and a display cover (a cover window 100, Fig.2) layer has a peripheral edge with a curved cross-sectional profile (Fig.2, the cover window 100 has two bending display portions 300b and 300c in the periphery). 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify claim 1 of the patent No. 11,391,874 to include teaching of Shin’881 of providing an electronic device comprising a housing coupled to a display module and two bending portions in the periphery.  The motivation would have been in order to obtain a good design; and to reduce a bezel width of the electronic device (Shin’881, para. [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US Pub. 2021/0382340 A1) in view of Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”) and Uehara (US Pub. 2007/0268427 A1).
Regarding claim 1; Harold teaches an electronic device (a display device Fig.1A), comprising: 
a display (a display module comprises a spatial light modulator 48 and a backlight 20), wherein the display comprises: 
a pixel array configured to produce an image (Fig.1A, para. [0169]); 
and an anisotropic compensation layer (Fig.1A, para. [0006,0007,0158], a switchable guest-host retarder 301 comprises a guest material is an anisotropic material).
Harold does not teach a housing; a display coupled to the housing; a display cover layer that overlaps the pixel array, wherein the display cover layer has a peripheral edge with a curved cross-sectional profile.
Shin’881 teaches an electronic device (Figs.1 and 2; an electronic device) comprising a housing (a housing 700); a display (a display module 300) coupled to the housing (see Fig.2); a display cover (a cover window 100) layer that overlaps the pixel array (Fig.2), wherein the display cover layer has a peripheral edge with a curved cross-sectional profile (Fig.2, the cover window 100 has two bending display portions 300b and 300c in the periphery). 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Harold to include teaching of Shin’881 of providing an electronic device comprising a housing coupled to a display module; and two bending portions in the periphery.  The motivation would have been in order to obtain a good design; and to reduce a bezel width of the electronic device (Shin’881, para. [0044]).
	Harold and Shin’881 do not teach an anisotropic color cast compensation layer (In particular, Harold does not explicitly disclose that the switchable guest-host retarder is configured to compensate for color cast phenomenon).
Uehara teaches an anisotropic color cast compensation layer (Figs. 4 and 6, para. [0002,0005, 0006,0018], Uehara discloses a display device capable of switching the angle range of visibility. Para. [0016], Uehara further discloses that, when the switch is made from narrow-angle display having a narrow range of viewing angles to wide-angle display having a wide range of viewing angles, the displayed image may take on a yellow color (i.e., color shift problem). In other to prevent the display from having a yellow color (in a wide-angle display mode), the display device comprises a transparent/scattering state switching element 122 (Figs.4,6) contains blue dichroic dye molecules (para. [0119,0121,0123,0136]) to correct the yellowish color in the scattering state since the yellow light is absorbed by the blue dichroic dye molecules).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Harold and Shin’881 to include the teaching of Uehara of providing a transparent/scattering state switching element containing blue dichroic dye molecules. Accordingly, the switchable guest-host retarder as taught by Harold and Shin’881 would include blue dichroic dye molecules. The motivation would have been in order to prevent the light emitted in the scattering state from taking on a yellowish color (Uehara, para. [0136]).
Regarding claim 2; Harold, Shin’881, and Uehara teach the electronic device of claim 1 as discussed above. Harold further teaches the anisotropic layer comprises a guest-host liquid crystal layer (para. [0006,0007,0158], a switchable guest-host retarder 301 comprises a guest material is an anisotropic material).
	Uehara does not teach color cast compensation layer. Uehara teaches color cast compensation layer (see the analysis of claim 1 above). The motivation is the same as the rejection of claim 1.
 Regarding claim 3; Harold, Shin’881, and Uehara teach the electronic device of claim 2 as discussed above. Harold and Shin’881 do not teach the guest-host liquid crystal layer comprises a light-absorbing dye.
	Uehara teaches the guest-host liquid crystal layer comprises a light-absorbing dye (para. [0119,0121,0123,0136], the transparent/scattering state switching element 122 (Figs.4,6) contains blue dichroic dye molecules to correct the yellowish color in the scattering state since the yellow light is absorbed by the blue dichroic dye molecules). The motivation is the same as the rejection of claim 1.
Regarding claim 4; Harold, Shin’881, and Uehara teach the electronic device of claim 3 as discussed above. Harold and Shin’881 do not teach the light-absorbing dye comprises yellow-light-absorbing dye.
	Uehara teaches the light-absorbing dye comprises yellow-light-absorbing dye (para. [0119,0121,0123,0136], the transparent/scattering state switching element 122 (Figs.4,6) contains blue dichroic dye molecules to correct the yellowish color in the scattering state since the yellow light is absorbed by the blue dichroic dye molecules). The motivation is the same as the rejection of claim 1.
Regarding claim 5; Harold, Shin’881, and Uehara teach the electronic device of claim 4 as discussed above. Harold and Shin’881 do not teach the guest-host liquid crystal layer is configured to exhibit an angularly dependent absorption of yellow light.
	Uehara teaches the guest-host liquid crystal layer is configured to exhibit an angularly dependent absorption of yellow light (para. [0119,0121,0123,0136], the transparent/scattering state switching element 122 (Figs.4,6) contains blue dichroic dye molecules to correct the yellowish color in the scattering state since the yellow light is absorbed by the blue dichroic dye molecules. The blue dichroic dye molecules absorbs yellow lights at a wide angle). The motivation is the same as the rejection of claim 1.
Regarding claim 6; Harold, Shin’881, and Uehara teach the electronic device of claim 5 as discussed above. Harold does not teach a portion of the image is viewable through the peripheral edge with the curved cross-sectional profile and wherein the guest-host liquid crystal layer is configured to reduce a yellow color cast in the portion of the image by absorbing yellow off-axis light more than off axis light of non-yellow colors.
	Shin’881 teaches a portion of the image is viewable through the peripheral edge with the curved cross-sectional profile (see the analysis of claim 1, Shin’881 teaches a display panel having curved edges. Accordingly, a portion of an image would be viewable through the peripheral edge with a curved cross-sectional profile). The motivation is the same as the rejection of claim 1.
	Uehara teaches the guest-host liquid crystal layer is configured to reduce a yellow color cast in the portion of the image by absorbing yellow off-axis light more than off axis light of non-yellow colors (see the analysis of claim 1, the transparent/scattering state switching element 122 comprises blue dichroic dye molecules to absorb yellow lights at a wide angle. In other words, the blue dichroic dye molecules would absorb yellow lights in the scattering state (i.e., off-axis light) more than absorbing other colors). The motivation is the same as the rejection of claim 1.
Regarding claim 7; Harold, Shin’881, and Uehara teach the electronic device of claim 4 as discussed above. Harold further teaches the display further comprises a light diffusing layer (para. [0171], the backlight 20 comprises an optical stack 5 including diffusers).
Regarding claim 14; Harold, Shin’881, and Uehara teach the electronic device of claim 1 as discussed above. Harold does not teach a wristband coupled to the housing.
	Shin’881 teaches a wristband coupled to the housing (para. [0003], the electronic device may be a watch phone. Therefore, the housing 700 would couple to a wristband of the watch phone).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill it the art to modify the display device of Harold to include in a watch phone as taught by Shin’881. The motivation would have been in order to improve the user experience.
Regarding claim 15; Harold teaches an electronic device, comprising: 
a display (a display module comprises a spatial light modulator 48 and a backlight 20), wherein the display comprises: 
a pixel array configured to produce an image (Fig.1A, para. [0169]); 
and an anisotropic compensation layer (Fig.1A, para. [0006,0007,0158], a switchable guest-host retarder 301 comprises a guest material is an anisotropic material).
Harold does not teach a housing; a display cover layer that overlaps the pixel array, wherein the display cover layer has a peripheral edge with a curved cross-sectional profile.
Shin’881 teaches an electronic device (Figs.1 and 2; an electronic device) comprising a housing (a housing 700); a display cover (a cover window 100) layer that overlaps the pixel array (Fig.2), wherein the display cover layer has a peripheral edge with a curved cross-sectional profile (Fig.2, the cover window 100 has two bending display portions 300b and 300c in the periphery). 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Harold to include teaching of Shin’881 of providing an electronic device comprising a housing coupled to a display module; and two bending portions in the periphery.  The motivation would have been in order to obtain a good design; and to reduce a bezel width of the electronic device (Shin’881, para. [0044]).
	Harold and Shin’881 do not teach an anisotropic color cast compensation layer (In particular, Harold does not explicitly disclose that the switchable guest-host retarder is configured to compensate for color cast phenomenon).
Uehara teaches a guest-host liquid crystal layer with a yellow-light-absorbing dye (Figs. 4 and 6, para. [0002,0005, 0006,0018], Uehara discloses a display device capable of switching the angle range of visibility. Para. [0016], Uehara further discloses that, when the switch is made from narrow-angle display having a narrow range of viewing angles to wide-angle display having a wide range of viewing angles, the displayed image may take on a yellow color (i.e., color shift problem). In other to prevent the display from having a yellow color (in a wide-angle display mode), the display device comprises a transparent/scattering state switching element 122 (Figs.4,6) contains blue dichroic dye molecules (para. [0119,0121,0123,0136]) to correct the yellowish color in the scattering state since the yellow light is absorbed by the blue dichroic dye molecules).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Harold and Shin’881 to include the teaching of Uehara of providing a transparent/scattering state switching element containing blue dichroic dye molecules. Accordingly, the switchable guest-host retarder as taught by Harold and Shin’881 would include blue dichroic dye molecules. The motivation would have been in order to prevent the light emitted in the scattering state from taking on a yellowish color (Uehara, para. [0136]).
Regarding claim 16; Harold, Shin’881, and Uehara teach the electronic device of claim 15 as discussed above. Harold does not teach the image is viewable from a first direction in which yellow light is not removed from the image by the yellow-light- absorbing dye and is viewable from a second direction in which yellow light is removed from the image by the yellow-light-absorbing dye.
	Uehara teaches the image is viewable from a first direction in which yellow light is not removed from the image by the yellow-light- absorbing dye and is viewable from a second direction in which yellow light is removed from the image by the yellow-light-absorbing dye (Para. [0016], Uehara states that the display device has a color shift problem for off-axis light (i.e., image takes on a yellow color). Uehara further discloses providing blue dichroic dye molecules to cure the color shift problem. Therefore, Uehara implies that yellow light in the on-axis light having no color shift problem (i.e., yellowish image) will not be removed by the blue dichroic dye molecules. In contrast, yellow light in the off-axis light will be removed by the blue dichroic dye molecules). The motivation is the same as the rejection of claim 15.
Regarding claim 17; Harold, Shin’881, and Uehara teach the electronic device of claim 15 as discussed above. Harold does not teach the display cover layer comprises a planar surface area and a curved surface area associated with the curved cross-sectional profile; the image is viewable from the first direction through the planar surface area and through the curved surface area; and the image is at least partly viewable from the second direction through the curved surface area and is not viewable through the planar surface area.
[AltContent: textbox (Viewable from on-axis direction)][AltContent: textbox (Viewable from off-axis direction)][AltContent: textbox (Viewable from off-axis direction)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    351
    496
    media_image1.png
    Greyscale

	Shin’881 teaches the display cover layer comprises a planar surface area (a display portion 300a, Fig.2) and a curved surface area associated with the curved cross-sectional profile (a first and a second bending portions 300b and 300c); the image is viewable from the first direction through the planar surface area and through the curved surface area (Fig.2, an image would be viewed from a first (on-axis) direction (i.e., orthogonal to the display portion 300a through the display portion 300a and a partial portion of the bending display portions 300b and 300c); and the image is at least partly viewable from the second direction through the curved surface area and is not viewable through the planar surface area (as illustrated in Fig.2 reproduced above, the image would be partial viewable from a second (off-axis) direction. The bending portions 300b and 300c comprises portions that cannot be seen from the first (on-axis) direction). The motivation is the same as the rejection of claim 15.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US Pub. 2021/0382340 A1) in view of Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”) and Uehara (US Pub. 2007/0268427 A1) as applied to claim 7 above, and further in view of Mori (US Pub. 2021/0064836 A1).

Regarding claim 8; Harold, Shin’881, and Uehara teach the electronic device of claim 4 as discussed above. Harold further teaches a light diffusing layer (para. [0171]).
	Harold, Shin’881, and Uehara do not teach an adhesive layer between the light diffusing layer and the display cover.
	Mori teaches an adhesive layer (Fig.1, an adhesive layer 181) between the light diffusing layer (a diffuser layer 120) and the display cover (a protective layer 180).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device as taught by Harold, Shin’881, and Uehara to include the teaching of Mori of providing an electronic device comprising an adhesive layer between a diffuser layer and a protective layer. The motivation would have been in order to adhere the cover window to the display device so as to protect the display device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US Pub. 2021/0382340 A1) in view of Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”) and Uehara (US Pub. 2007/0268427 A1) as applied to claim 7 above, and further in view of Fujimori et al. (US Pub. 2007/0177083 A1).
Regarding claim 9; Harold, Shin’881, and Uehara teach the electronic device of claim 4 as discussed above. Harold, Shin’881, and Uehara do not teach the display comprises a circular polarizer and wherein the light diffusing layer comprises a layer of adhesive containing embedded light-scattering particles that is interposed between the display cover layer and the circular polarizer.
	Fujimori teaches the display comprises a circular polarizer (Fig.15, a circular polarizing plate 19) and wherein the light diffusing layer (para. [0140], Fig.15, a transparent layer 44a’ has a function of diffusing (scattering) light) comprises a layer of adhesive containing embedded light-scattering particles (para. [0142], the light diffusing function can be implemented by mixing a light-scattering material (e.g., minute particles made of silica or an acrylic resin) in an adhesive layer) that is interposed between the display cover layer and the circular polarizer (Fig.15, the transparent layer 44a’ is interposed between a glass substrate 40 and the circular polarizing plate 19).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Harold, Shin’881, and Uehara to include the teaching of Fujimori of providing a transparent layer (i.e., light diffusing layer) between a glass substrate and a circular polarizing plate in which the light diffusing function is implemented by mixing a light scattering material in an adhesive layer. The motivation would have been in order to reduce reflection of ambient light and to improve the reflection and to suppress the rainbow-like coloring phenomenon (Fujimori, para. [0142]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US Pub. 2021/0382340 A1) in view of Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”) and Uehara (US Pub. 2007/0268427 A1) as applied to claim 2 above, and further in view of NO et al. (US Pub. 2016/0093833 A1) and Yang et al. (US Pub. 2014/0152703 A1, hereinafter referred to as “Yang’703”).
Regarding claim 10; Harold, Shin’881, and Uehara teach the electronic device of claim 2 as discussed above. Harold, Shin’881, and Uehara do not teach the display comprises a circular polarizer and wherein the circular polarizer comprises a linear polarizer and the guest- host liquid crystal layer.
	No teaches the display comprises a circular polarizer (Fig.2, a polarizing layer comprises a linear polarizer 320 and a retardation layer 310) and wherein the circular polarizer comprises a linear polarizer and a retardation layer (Fig.2, para. [0060], the retardation layer 310 is configured to convert a linear polarized light passing through the linear polarizer 320 into circular-polarized light).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Harold, Shin’881, and Uehara to include the teaching of No of providing a polarizing layer comprising a linear polarizer and a retardation layer. The motivation would have been in order to reduce the interference of ambient light (para. [0060]).
	Yang’703 teaches a circular polarizer comprises a guest-host liquid crystal layer (Fig.13, para. [0065], Yang’703 discloses that a display device comprises a circular polarizer 74 including a polarizer 82 formed by a guest-host liquid crystal system).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill int the art to modify the display device of Harold, Shin’881, Uehara, and No to include the teaching of Yang’703 of providing a circular polarizer including a guest-host liquid crystal layer. The motivation would have been in order to adjust circular polarizer efficiency (para. [0009,0023,0065]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US Pub. 2021/0382340 A1) in view of Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”) and Uehara (US Pub. 2007/0268427 A1) as applied to claim 2 above, and further in view of Yang et al. (US Pub. 2014/0152703 A1, hereinafter referred to as “Yang’703”).
Regarding claim 11; Harold, Shin’881, and Uehara teach the electronic device of claim 2 as discussed above. Harold, Shin’881, and Uehara do not teach the display comprises a circular polarizer between the guest-host liquid crystal layer and the pixel array.
	Yang’703 teaches the display comprises a circular polarizer (a quarter wave plate 80, Fig.8) between the guest-host liquid crystal layer (a polarizer 82 is formed by a guest-host liquid crystal layer, para. [0065]) and the pixel array (Fig.8, organic LED display layer 44).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill int the art to modify the display device of Harold, Shin’881, Uehara, and No to include the teaching of Yang’703 of providing a circular polarizer between a guest-host liquid crystal layer and an OLED display layer. The motivation would have been in order to suppress ambient light reflection and to adjust the circular polarizer efficiency (Yang’703, para. [0003,0023]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US Pub. 2021/0382340 A1) in view of Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”) and Uehara (US Pub. 2007/0268427 A1) as applied to claim 1 above, and further in view of Yang et al. (US Pub. 2020/0411599 A1, hereinafter referred to as “Yang’599”) and Shin et al. (US Pub. 2019/0113799 A1, hereinafter referred to as “Shin’799”).
Regarding claim 12; Harold, Shin’881, and Uehara teach the electronic device of claim 2 as discussed above. Harold, Shin’881, and Uehara do not teach an antireflection layer between the pixel array and the display cover layer that is configured to reduce reflections of yellow light relative to non-yellow light.
	Yang’599 teaches an antireflection layer (an antireflection film 70, Fig.30) between the pixel array (a display module 30) and the display cover layer (Fig.30, para. [0125], the antireflection film 70 is provided between the display module 30 and a cover plate 10. The antireflection film is used to reduce a phenomenon that a side of the display module 30 presents earthy yellow).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Harold, Shin’881, and Uehara to include the antireflection film as taught by Yang’599. The motivation would have been in order to improve display quality.
	Shin’799 teaches an antireflection layer is configured to reduce reflections of yellow light relative to non-yellow light (Fig.3, para. [0066], Shin’799 discloses a display device comprising an anti-reflective layer 400 including a dye that absorbs light having a wavelength displaying a yellow light. It is understood that the anti-reflective layer 400 would reduce reflection of yellow light relative to non-yellow light).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the antireflection film in the display device of Harold, Shin’881, Uehara, and Yang’599 to include the teaching of Shin’799 of providing an anti-reflective layer including a dye for absorbing yellow light. The motivation would have been in order to reduce the phenomenon that the display device displays the yellow light (Shin’799, para. [0066]).
Claims 13,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Harold et al. (US Pub. 2021/0382340 A1) in view of Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”) and Uehara (US Pub. 2007/0268427 A1) as applied to claims 1,15 above, and further in view of Large et al. (US Pub. 2019/0348469 A1).
Regarding claim 13; Harold, Shin’881, and Uehara teach the electronic device of claim 1 as discussed above. Harold does not teach the peripheral edge with the curved cross-sectional profile.
	Shin’881 teaches the peripheral edge with the curved cross-sectional profile (see the analysis of claim 1 above). The motivation is the same as the rejection of claim 1.
Harold, Shin’881, and Uehara do not teach an optically transparent layer between the display cover layer and the pixel array that is configured to shunt off-axis light away.
	Large teaches an optically transparent layer (a color compensation filter 118, Fig.1) between the display cover layer (a transparent cover 102) and the pixel array (an OLED display layer 120) that is configured to shunt off-axis light away (Fig.1, para. [0037,0038], the filter 118 is configured to reflect a portion of light emitted by the OLED display panel propagating at a certain off-axis angle).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Harold, Shin’881, and Uehara to include the teaching of Large of providing a color compensation filter configured to reflect light having particular wavelength emitted from a display panel propagating at a certain off-axis angle. The motivation would have been in order to improve the display quality.
Regarding claim 18; Harold, Shin’881, and Uehara teach the electronic device of claim 15 as discussed above. Harold does not teach a linear polarizer interposed between the display cover layer and the guest-host liquid crystal layer with the yellow-light-absorbing dye.
	Uehara teaches the guest-host liquid crystal layer with the yellow-light-absorbing dye (see the analysis of claim 15 above). The motivation is the same as claim 15.
	Large teaches a linear polarizer (an optical component layer 226 includes a linear polarizer, Fig.2, para. [0066]) interposed between the display cover layer (a transparent cover 232) and a color compensation filter (a color compensation filter 228/118).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Harold, Shin’881, and Uehara to include the linear polarizer as taught by Large. Accordingly, a combination of Harold, Shin’881, Uehara, and Large would render a display device having a linear polarizer disposed between a display cover and a guest host liquid crystal layer. The motivation would have been in order to prevent the reflection of ambient light (Large, para. [0066]).
Regarding claim 19; Harold, Shin’881, and Uehara teach the electronic device of claim 15 as discussed above. Harold does not teach a circular polarizer interposed between the guest-host liquid crystal layer with the yellow-light-absorbing dye and the pixel array.
	Uehara teaches the guest-host liquid crystal layer with the yellow-light-absorbing dye (see the analysis of claim 15 above). The motivation is the same as claim 15.
	Large teaches a circular polarizer (an optical component layer 226 includes a circular polarizer, Fig.2, para. [0066]) interposed between a color compensation filter (a film 228/118, Fig.2) and the pixel array (Fig.2 shows that the color compensation filter film 228/118 is interposed between the optical component layer 226 and the OLED display layer 120. However, Large further states that “The film 228 is disposed outward or forward of the encapsulation layers 220. The filter film 228 is disposed inward or rearward of the circular polarizer of the optical component layer 226”. Therefore, Large discloses another configuration in which the filter film 228 is positioned between the circular polarizer and the OLED display layer (i.e., rearward of the circular polarizer with respect to the OLED display layer)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Harold, Shin’881, and Uehara to include the circular polarizer as taught by Large. The motivation would have been in order to prevent the reflection of ambient light (Large, para. [0066]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. 2022/0272881 A1, hereinafter referred to as “Shin’881”) in view of Uehara (US Pub. 2007/0268427 A1).
Regarding claim 20; Shin’881 teaches a wristwatch (para. [0003], a watch phone), comprising: 
a wristwatch housing (a housing 700, Fig.2); 
a wristband coupled to the housing (It is understood that the watch phone would inherently comprise a wristband coupled to the housing); 
a display cover layer (a cover window 100) coupled to the housing (the housing 700) that has a planar area (a display portion 300a) surrounded by a peripheral edge with a curved cross-sectional profile (bending display portions 300b and 300c); 
a pixel array overlapped by the display cover layer (a display module 300 overlapped the cover window 100), wherein 
the pixel array is configured to produce an image that is fully viewable from an on-axis direction through the planar area (Fig.2 reproduced above, an image displayed on the display panel is viewable from a first direction (i.e., orthogonal to the display portion 300) and through the peripheral edge (a partial portion of the image would be viewable through a portion of the bending display portions 300b and 300c) and that is partly viewable from an off-axis direction through the peripheral edge and not through the planar area (as illustrated in Fig.2 reproduced above, the image would be partial viewable from a second (off-axis) direction. The bending portions 300b and 300c comprises portions that cannot be seen from the first (on-axis) direction); and a color cast compensation layer (a functional film 317 includes a light path control layer configured to minimize a color shift in accordance with a viewing angle, Fig.2, para. [0074]).
Shin does not explicitly teach that the color cast compensation layer is configured to not alter a color cast of the fully viewable image viewed from the on-axis direction and is configured to adjust the color cast of the partly viewable image viewed from the off-axis direction.
Uehara teaches the color cast compensation layer is configured to not alter a color cast of the fully viewable image viewed from the on-axis direction and is configured to adjust the color cast of the partly viewable image viewed from the off-axis direction (para. [0016,0119,0121,0123,0136], Uehara discloses a method of compensating for color shift in accordance with viewing angle. In particular, the color of an image changes when the viewing angle is switched. The displayed image takes on a yellow color when the viewing angle is increased. Uehara further discloses a guest-host liquid crystal layer comprising a dichroic dye molecules for absorbing the yellow light. In other words, on-axis light would not be modified. Yellow light of off-axis light will be absorbed).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Shin’881 to include the teaching of Uehara of providing a transparent/scattering state switching element containing blue dichroic dye molecules. The motivation would have been in order to prevent the light emitted in the scattering state from taking on a yellowish color (Uehara, para. [0136]).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691